Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application U.S. Provisional App#  62/518,478 (filed 06/12/2017), 62/518,474 (filed 06/12/2017) , 62/518,397 (filed 06/12/2017) , 62/518,352 (filed 06/12/2017) , 15/973,272 (filed 05/07/2018)  under 35 U.S.C. 119(e) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/27/2021 and 08/24/2020 are being considered by the examiner.

Claim Objections
Claim 6 and 13 is objected to because of the following informalities:  
Claim 6 recites, “accessing a data historian to generate the one or more impacts or causes for the generated alert comprise”. This appears to be a grammatical error. The claim is being interpreted to recite, “accessing a data historian to generate the one or more impacts or causes for the generated alert 
Claim 13 recites similar limitation as claim 6 and is therefore also objected for the same reason.
  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 2 is directed towards the four statutory categories in that it recites a method. Claim 2 recite(s) “identifying periods when the controlled variable has been moved by the industrial process controller to an associated limit”, “predicting two or more values of the controlled variable”, “determining a variability in the two or more predicted values of the controlled
variable”, “determining a variability in the controlled variable based at least in part on the variability in the two or more predicted values” and “determining when the variability in the controlled variable meets one or more predetermined criteria”. Limitations, “identifying periods when the controlled variable has been moved by the industrial process controller to an associated limit” and “determining when the variability in the controlled variable meets one or more predetermined criteria” These limitation, as drafted, is a steps that, under its broadest reasonable interpretation, are directed to evaluation and judgements that can be performed in the human mind. Without any specific limitation narrowing the process for identifying periods when the controlled variable has been moved and determining when the variability in the controlled variable meets one or more predetermined criteria, a human mind is capable of performing these 
variable”, “determining a variability in the controlled variable based at least in part on the variability in the two or more predicted values” are directed to mathematical Concepts such as mathematical calculations.
This judicial exception is not integrated into a practical application. Claim recites additional elements directed to, “obtaining data identifying values of a controlled variable associated with an industrial process controller that is controlling at least part of an industrial process”, “generating an alert when the variability in the controlled variable meets the one or more predetermined criteria” and “outputting the alert, the alert used by the industrial process controller in controlling the industrial process”. The step of obtaining data is directed to steps of gathering data for use in a claimed process of identifying periods when the controlled variable has been moved by the industrial process controller to an associated limit, which has found to be directed to be an abstract idea. This limitation are directed to mere data gathering and therefore insignificant extra solution activity for the purpose of executing the abstract idea. Therefore, these limitations do not integrate a judicial exception or provide significantly more. (see MPEP 2106.05(g)). Limitations directed to, “generating an alert when the variability in the controlled variable meets the one or more predetermined criteria” and “outputting the alert, the alert used by the industrial process controller in controlling the industrial process” are directed to outputting of data after the performing the step of  determining when the variability meets one or more predetermined criteria, which has been found to be an abstract idea. These steps of generating alert and outputting alert, as recited are directed to mere data outputting and therefore 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, additional elements directed to, “obtaining data identifying values of a controlled variable associated with an industrial process controller that is controlling at least part of an industrial process”, “generating an alert when the variability in the controlled variable meets the one or more predetermined criteria” and “outputting the alert, the alert used by the industrial process controller in controlling the industrial process”. The step of obtaining data is directed to steps of gathering data for use in a claimed process of identifying periods when the controlled variable has been moved by the industrial process controller to an associated limit, which has found to be directed to be an abstract idea. This limitation are directed to mere data gathering and therefore insignificant extra solution activity for the purpose of executing the abstract idea. Therefore, these limitations do not integrate a judicial exception or provide significantly more. (see MPEP 2106.05(g)). Limitations directed to, “generating an alert when the variability in the controlled variable meets the one or more predetermined criteria” and “outputting the alert, the alert used by the industrial process controller in controlling the industrial process” are directed to outputting of data after the performing the step of  determining when the variability meets one or more predetermined criteria, which has been found to be an abstract idea. These steps of generating alert and outputting alert, as recited are directed to mere data outputting and therefore insignificant post-solution activity. Therefore, these limitations do not integrate a judicial exception or provide significantly more. (see MPEP 2106.05(g)).

Claim 4 depends on claim 2 therefore it recites the abstract idea of claim 2. Claim 4 further recites, “wherein the one or more predetermined criteria comprises meeting a predetermined change” This limitation merely defines the predetermine criteria of the abstract idea of claim 2 to particular type of criteria. Limiting the criteria to a particular type doesn’t impose a meaningful limits on the claim and is an insignificant extra solution activity and also fails to integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(g) .
Claim 5 depends on claim 2 therefore it recites the abstract idea of claim 2. Claim 5 further recites, “further comprising identifying one or more impacts or causes for the generated alert”. This limitation, as drafted, is a steps that, under its broadest reasonable interpretation, are directed to evaluation and judgements that can be performed in the human mind. Without any specific limitation narrowing the process for identifying impacts or causes for the generated alert, a human mind is capable of performing these functions.
Claim 6 depends on claim 5 therefore it recites the abstract idea of claim 5. Claim 6 further recites, “further comprising accessing a data historian to generate the one or more impacts or causes for the generated alert comprise”. This limitation is directed to steps of 
Claim 7 depends on claim 5 therefore it recites the abstract idea of claim 5. Claim 7 further recites, “further comprising using the data historian to learn the one or more impacts or causes for the generated alert”. This limitation is directed to steps of gathering data for use in the claimed process of identifying one or more impacts or causes for the generated alert, which has found to be directed to be an abstract idea. This limitation are directed to mere data gathering and therefore insignificant extra solution activity for the purpose of executing the abstract idea. Therefore, these limitations do not integrate a judicial exception or provide significantly more. (see MPEP 2106.05(g)).
Claim 8 depends on claim 5 therefore it recites the abstract idea of claim 5. Claim 7 further recites, “further comprising outputting the one or more impacts or causes for the generated alert”. This limitation is directed to outputting of data after the performing the step of  identifying one or more impacts or causes for the generated alert, which has been found to be an abstract idea. These steps of outputting alert, as recited are directed to mere data outputting and therefore insignificant post-solution activity. Therefore, these limitations do not integrate a judicial exception or provide significantly more. (see MPEP 2106.05(g)).
Claims 9-15 recites similar limitation as claim 2-8 and therefore also includes the same abstract ideas of claim 2 as identified above. Furthermore, the claims recite additional elements, “at least one interface” and “at least one processor”. Even when viewed in combination, these 
Claims 16-21 recites similar limitation as claim 2-8 and therefore also includes the same abstract ideas of claim 2 as identified above. Furthermore, the claims recite additional elements, “A non-transitory computer readable medium” and “ processing device”. Even when viewed in combination, these additional elements in this claim do no more than recite the components as a tool. These elements are general purpose computer components that are simply added after the fact to an abstract idea and does not integrate a judicial exception into a practical application or provide significantly more.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant application # 17000478
Reference Patent No # US10761496B2
An automated method comprising:
obtaining data identifying values of a controlled variable associated with an industrial process controller that is controlling at least part of an industrial process;

for at least some of the identified periods: 
predicting two or more values of the controlled variable;
determining a variability in the two or more predicted values of the controlled variable;
determining a variability in the controlled variable based at least in part on the variability in the two or more predicted values;
determining when the variability in the controlled variable meets one or more predetermined criteria; 
generating an alert when the variability in the controlled variable meets the one or more predetermined criteria; and

An automated method comprising:
obtaining data identifying values of one or more controlled variables associated with an industrial process controller configured to operate the 
identifying periods when at least one of the one or more controlled variables has been moved to an associated limit by the controller;
for each identified period, 
identifying a standard deviation of predicted values over the identified period for the associated controlled variable and 
(ii) determining a control giveaway value for the associated controlled variable over the identified period based on the identified standard deviation of predicted values, the control giveaway value is indicative of an offset between the associated controlled variable's average value and the associated limit;

and
generating a graphical display identifying one or more impacts or causes for at least some of the variances.
The automated method of claim 2, wherein the one or more predetermined criteria comprises meeting a predetermined threshold.

The automated method of claim 2, wherein the one or more predetermined criteria comprises meeting a predetermined change.

The automated method of claim 2, further comprising identifying one or more impacts or causes for the generated alert.
generating a graphical display identifying one or more impacts or causes for at least some of the variances.
The automated method of claim 5, further comprising accessing a data historian to generate the one or more 

The automated method of claim 6, further comprising using the data historian to learn the one or more impacts or causes for the generated alert.

The automated method of claim 5, further comprising outputting the one or more impacts or causes for the generated alert.
generating a graphical display identifying one or more impacts or causes for at least some of the variances.


Claim 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US10761496B2 in view of Blevins et. al. (US20100318934A1) hereinafter Blevins.
Claim 2 of the instant application recites similar limitations as claim 1 of the patent. The differences between the claim 2 of the instant application and claim 1 of the co-pending limitation directed to identified periods and variability is broader than the limitations of the patent directed to each identified period, standard deviation and control giveaway value (an offset between the associated controlled variable's average value and the associated limit, per claim). Additionally, outputting the alert is also anticipated by the limitation regarding generating a graphical display of the patent since the “for use in making the industrial process controller control the industrial process more optimally” is an intended use language doesn’t 
Furthermore, the instant application recites additional limitation, “determining when the variability in the controlled variable meets one or more predetermined criteria;”, “generating an alert when the variability in the controlled variable meets the one or more predetermined criteria;”. Blevins in ¶0071 teaches, generating a fault indication if a variation associated with a measured, calculated, and/or overall variable exceeds a threshold and Upon generating a fault indication, the evaluation process modeler 410 may transmit the fault indication to another functional block within the OMS 102. Blevins is an art in the area of interest as it teaches, process control system (see Abstract). Claim 2 of the instant application is an obvious variant of claim 1 of the Patent No # US10761496B2 in view of Blevins, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 1 of co-pending application in view of Blevins to add, determining when the variability in the controlled variable meets one or more predetermined criteria; and generating an alert when the variability in the controlled variable meets the one or more predetermined criteria. One would have been motivated to do so because doing so would improve process monitoring by allowing identification fault in the process control based on variation in variable exceeding a threshold and notifying of that fault as taught by Blevins in ¶0071 and would allow implementing corrective action as taught by Blevins in ¶0072.
Claim 3 of instant application recites, additional limitation, wherein the one or more predetermined criteria comprises meeting a predetermined threshold. Blevins in ¶0071 teaches, generating a fault indication if a variation associated with a measured, calculated, and/or overall variable exceeds a threshold. Blevins is an art in the area of interest as it teaches, process control 
Claim 4 of instant application recites, additional limitation, wherein the one or more predetermined criteria comprises meeting a predetermined change. Blevins in ¶0071 teaches, generating a fault indication if a variation associated with a measured, calculated, and/or overall variable exceeds a threshold, therefore in change in value. Blevins is an art in the area of interest as it teaches, process control system (see Abstract). Claim 4 of the instant application is an obvious variant of claim 1 of the Patent No # US10761496B2 in view of Blevins, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 1 of co-pending application in view of Blevins to add, wherein the one or more predetermined criteria comprises meeting a predetermined change. One would have been motivated to do so because doing so would improve process monitoring by allowing identification fault in the process control based on variation in variable exceeding a threshold and notifying of that fault as taught by Blevins in ¶0071 and would allow implementing corrective action as taught by Blevins in ¶0072.
Claim 5 of the instant application recites similar limitations as claim 1 of the patent. The differences between the claim 5 of the instant application and claim 1 of the patent limitation is, claim 5 recites, identifying one or more impacts or causes for the generated alert and claim 1 of generating a graphical display identifying one or more impacts or causes for at least some of the variances. Therefore, claim 5 is broader as it only identifies one or more impacts or causes for the generated alert and doesn’t require the graphical display. Therefore these limitations of the instant claim fully encompasses patent and is anticipated by the patent claim.
Claim 6 of instant application recites, additional limitation, accessing a data historian to generate the one or more impacts or causes for the generated alert comprise. Blevins in ¶0067 teaches, The analytic process modeler 408 may determine contribution amounts of the measured variables based on process models of the process control system 106. ¶0081 teaches the process model is stored in a model database (historian). Therefore the contribution amount is generated based on data from the database. Blevins is an art in the area of interest as it teaches, process control system (see Abstract). Claim 6 of the instant application is an obvious variant of claim 1 of the Patent No # US10761496B2 in view of Blevins, and therefore is not patentably distinct. Claim 1 of patent already recites identifying one or more impacts or causes. The difference between the claim 1 of the patent and the claim 6 of the instant application is using a data historian in performing of the identification. Blevins in ¶0067 and ¶0081 teaches using a model database on identifying contribution amounts of variables to a fault. One of ordinary skill in the art could modify claim 1 of co-pending application in view of Blevins to add, accessing a data historian to generate the one or more impacts or causes for the generated alert comprise. One would have been motivated to do so because doing so would improve process monitoring by allowing identification fault in the process control based on variation in variable exceeding a threshold and notifying of that fault as taught by Blevins in ¶0071 and would allow implementing corrective action as taught by Blevins in ¶0072.
using the data historian to learn the one or more impacts or causes for the generated alert. Blevins in ¶0067 teaches, The analytic process modeler 408 may determine contribution amounts of the measured variables based on process models of the process control system 106. ¶0081 teaches the process model is stored in a model database (historian). Therefore the contribution amount is generated based on data from the database. Blevins is an art in the area of interest as it teaches, process control system (see Abstract). Claim 7 of the instant application is an obvious variant of claim 1 of the Patent No # US10761496B2 in view of Blevins, and therefore is not patentably distinct. Claim 7 of patent already recites identifying one or more impacts or causes. The difference between the claim 1 of the patent and the claim 7 of the instant application is using a data historian in performing of the identification. Blevins in ¶0067 and ¶0081 teaches using a model database on identifying contribution amounts of variables to a fault. One of ordinary skill in the art could modify claim 1 of co-pending application in view of Blevins to add, using the data historian to learn the one or more impacts or causes for the generated alert. One would have been motivated to do so because doing so would improve process monitoring by allowing identification fault in the process control based on variation in variable exceeding a threshold and notifying of that fault as taught by Blevins in ¶0071 and would allow implementing corrective action as taught by Blevins in ¶0072.
Claim 8 of the instant application recites similar limitations as claim 1 of the patent. The differences between the claim 8 of the instant application and claim 1 of the patent limitation is, claim 8 recites, outputting the one or more impacts or causes for the generated alert and claim 1 of the parent recites, generating a graphical display identifying one or more impacts or causes for at least some of the variances. Therefore, claim 8 is broader as it only recites outputting one 
Similarly claims 9-15 and 16-21 of the instant application is an obvious variant of respectively claim 8 and 15 of the Patent No # US10761496B2 in view of Blevins.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
at least one interface configured to receive data identifying values of a controlled variable associated with an industrial process controller that is controlling at least part of an industrial process in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation 
at least one interface configured to receive data identifying values of a controlled variable associated with an industrial process controller that is controlling at least part of an industrial process in claim 9
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Published specification in ¶0051 describes obtaining data, however, there is no disclosure of any particular structure, either explicitly or inherently, describing an interface. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
at least one interface configured to receive data identifying values of a controlled variable associated with an industrial process controller that is controlling at least part of an industrial process, as recited in claims 9, as described above, the disclosure does not provide adequate structure to perform the claimed function of obtaining the data. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claims 10-15 depends on claim 9 and are therefore also rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Blevins (US20100318934A1) hereinafter Blevins.

Regarding claim 2,
Blevins teaches, An automated method comprising:
obtaining data identifying values of a controlled variable associated with an industrial process controller that is controlling at least part of an industrial process; (¶0143 -¶0145 teaches determining process variables)
identifying periods when the controlled variable has been moved by the industrial process controller to an associated limit; (¶0137-¶0138 and fig. 14B teaches identifying time 
for at least some of the identified periods: predicting two or more values of the controlled variable; (¶0144 teaches determining calculated quality variables and ¶0150 teaches variation graph of a calculated variable. Fig. 7 variation graph shows multiple values of a variable in determining variation)
determining a variability in the two or more predicted values of the controlled variable; (¶0150 teaches determining unexplained and explained variation)
determining a variability in the controlled variable based at least in part on the variability in the two or more predicted values; (¶0031 teaches, The operator may then access a process quality prediction graph to determine if the fault will significantly affect the resulting quality (quality variable) of a product resulting from the process)
determining when the variability in the controlled variable meets one or more predetermined criteria; generating an alert when the variability in the controlled variable meets the one or more predetermined criteria; (0071 teaches, generating a fault indication if a variation associated with a measured, calculated, and/or overall variable exceeds a threshold)
outputting the alert, the alert used by the industrial process controller in controlling the industrial process. (¶0071 teaches, Upon generating a fault indication, the evaluation process modeler 410 may transmit the fault indication to another functional block within the OMS 102)

Regarding claim 3,
 The automated method of claim 2, wherein the one or more predetermined criteria comprises meeting a predetermined threshold. (¶0071 teaches, generating a fault indication if a variation associated with a measured, calculated, and/or overall variable exceeds a threshold)

Regarding claim 4,
Blevins teaches, The automated method of claim 2, wherein the one or more predetermined criteria comprises meeting a predetermined change. (¶0071 teaches, generating a fault indication if a variation associated with a measured, calculated, and/or overall variable exceeds a threshold, therefore in change in value)

Regarding claim 5,
Blevins teaches, The automated method of claim 2, further comprising identifying one or more impacts or causes for the generated alert. (¶0108 teaches a variation graph including a variable contribution table displaying variable contributing to the fault)

Regarding claim 6,
Blevins teaches, The automated method of claim 5, further comprising accessing a data historian to generate the one or more impacts or causes for the generated alert comprise. (¶0067 teaches, The analytic process modeler 408 may determine contribution amounts of the measured variables based on process models of the process control system 106. ¶0081 teaches the process model is stored in a model database (historian). Therefore the contribution amount is generated based on data from the database)

Regarding claim 7,
Blevins teaches, The automated method of claim 6, further comprising using the data historian to learn the one or more impacts or causes for the generated alert. (¶0067 teaches, The analytic process modeler 408 may determine contribution amounts of the measured variables based on process models of the process control system 106. ¶0081 teaches the process model is stored in a model database (historian). Therefore the contribution amount is generated based on data from the database)

Regarding claim 8,
Blevins teaches, The automated method of claim 5, further comprising outputting the one or more impacts or causes for the generated alert. (¶0108 teaches a variation graph including a variable contribution table displaying variable contributing to the fault)

Regarding claim 9,
Blevins teaches, An apparatus comprising:
at least one interface configured to receive data identifying values of a controlled variable associated with an industrial process controller that is controlling at least part of an industrial process; and (¶0143 -¶0145 teaches determining process variables)
at least one processor configured to: (¶0091 teaches programmable processor(s))
identify periods when the controlled variable has been moved by the industrial process controller to an associated limit; (¶0137-¶0138 and fig. 14B teaches identifying time 
for at least some of the identified periods: generate two or more predicted values for the controlled variable; (¶0144 teaches determining calculated quality variables and ¶0150 teaches variation graph of a calculated variable. Fig. 7 variation graph shows multiple values of a variable in determining variation)
determine a variance based at least on part on a variability in two or more of the predicted values; (¶0150 teaches determining unexplained and explained variation)
determine when the variance meets one or more predetermined criteria; generate an alert when the variance meets the one or more predetermined criteria; (0071 teaches, generating a fault indication if a variation associated with a measured, calculated, and/or overall variable exceeds a threshold)
and output the alert, the alert used by the industrial process controller to improve control of the industrial process (¶0071 teaches, Upon generating a fault indication, the evaluation process modeler 410 may transmit the fault indication to another functional block within the OMS 102)

Regarding claim 10,
Blevins teaches, The apparatus of claim 9, wherein the one or more predetermined criteria comprises meeting a predetermined threshold. (¶0071 teaches, generating a fault indication if a variation associated with a measured, calculated, and/or overall variable exceeds a threshold)

Regarding claim 11,
Blevins teaches, The apparatus of claim 9, wherein the one or more predetermined criteria comprises meeting a predetermined change. (¶0071 teaches, generating a fault indication if a variation associated with a measured, calculated, and/or overall variable exceeds a threshold, therefore in change in value)

Regarding claim 12,
Blevins teaches, The apparatus of claim 9, wherein the at least one processor is further configured to identify one or more impacts or causes for the generated alert. (¶0108 teaches a variation graph including a variable contribution table displaying variable contributing to the fault)

Regarding claim 13,
Blevins teaches, The apparatus of claim 12, wherein the at least one processor is further configured to access a data historian to generate the one or more impacts or causes for the generated alert comprise. (¶0067 teaches, The analytic process modeler 408 may determine contribution amounts of the measured variables based on process models of the process control system 106. ¶0081 teaches the process model is stored in a model database (historian). Therefore the contribution amount is generated based on data from the database)

Regarding claim 14,
Blevins teaches, The apparatus of claim 13, wherein the at least one processor is further configured to use the data historian to learn the one or more impacts or causes for the generated alert. (¶0067 teaches, The analytic process modeler 408 may determine contribution amounts of the measured variables based on process models of the process control system 106. ¶0081 teaches the process model is stored in a model database (historian). Therefore the contribution amount is generated based on data from the database)

Regarding claim 15,
Blevins teaches, The apparatus of claim 12, wherein the at least one processor is further configured to output the one or more impacts or causes for the generated alert. (¶0108 teaches a variation graph including a variable contribution table displaying variable contributing to the fault)

Regarding claim 16,
Blevins teaches, A non-transitory computer readable medium containing instructions that when executed cause at least one processing device to:
obtain data identifying values of a controlled variable associated with an industrial process controller that is controlling at least part of an industrial process; (¶0143 -¶0145 teaches determining process variables)
identify periods when the controlled variable has been moved by the industrial process controller to an associated limit; (¶0137-¶0138 and fig. 14B teaches identifying time period when the control variable has exceeded a standard deviation limit of the variable. ¶0148 teaches determining when variables exceed respective thresholds)
for at least some of the identified periods: generate one or more predicted values for the controlled variable; (¶0144 teaches determining calculated quality variables and ¶0150 
compare one or more of the predicted values with one or more of the identified values of the controlled variable; (¶0150 teaches determining unexplained and explained variation)
determine a variance between the one or more of the predicted values and the one or more identified values of the controlled variable; (¶0031 teaches, The operator may then access a process quality prediction graph to determine if the fault will significantly affect the resulting quality (quality variable) of a product resulting from the process)
determine when the variance meets one or more predetermined criteria; generate an alert when the variance meets the one or more predetermined criteria; and (0071 teaches, generating a fault indication if a variation associated with a measured, calculated, and/or overall variable exceeds a threshold)
output the alert, the alert used by the industrial process controller to improve control of the industrial process. (¶0071 teaches, Upon generating a fault indication, the evaluation process modeler 410 may transmit the fault indication to another functional block within the OMS 102)

Regarding claim 17,
Blevins teaches, The non-transitory computer readable medium of Claim 16, wherein the one or more predetermined criteria comprises meeting a predetermined threshold. (¶0071 teaches, generating a fault indication if a variation associated with a measured, calculated, and/or overall variable exceeds a threshold)

Regarding claim 18,
Blevins teaches, The non-transitory computer readable medium of Claim 16, wherein the one or more predetermined criteria comprises meeting a predetermined change. (¶0071 teaches, generating a fault indication if a variation associated with a measured, calculated, and/or overall variable exceeds a threshold, therefore in change in value)

Regarding claim 19,
Blevins teaches, The non-transitory computer readable medium of Claim 16, further comprising identifying one or more impacts or causes for the generated alert. (¶0108 teaches a variation graph including a variable contribution table displaying variable contributing to the fault)

Regarding claim 20,
Blevins teaches, The non-transitory computer readable medium of Claim 19, further comprising accessing a data historian to generate the one or more impacts or causes for the generated alert. (¶0067 teaches, The analytic process modeler 408 may determine contribution amounts of the measured variables based on process models of the process control system 106. ¶0081 teaches the process model is stored in a model database (historian). Therefore the contribution amount is generated based on data from the database)

Regarding claim 21,
 The non-transitory computer readable medium of Claim 19, further comprising outputting the one or more impacts or causes for the generated alert. (¶0108 teaches a variation graph including a variable contribution table displaying variable contributing to the fault)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116